NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

KEATHEL CHAUNCEY, ESQ., as                    )
Trustee only, under the 25264 Padre           )
Ln Land Trust,                                )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-3881
                                              )
BANK OF AMERICA, N.A.; JANE B.                )
ROBINSON; and SECTION 23,                     )
PROPERTY OWNER'S ASSOCIATION,                 )
                                              )
             Appellees.                       )
                                              )

Opinion filed May 17, 2019.

Appeal from the Circuit Court for Charlotte
County; Lisa S. Porter, Judge.

Mark P. Stopa of the Stopa Law Firm,
Tampa (withdrew after briefing); and Lee
Segal of the Florida Foreclosure & Credit
Defense Firm, P.L., Clearwater, for
Appellant.

Adam M. Topel of Liebler, Gonzalez &
Portuondo, Miami (withdrew after briefing);
and Mary J. Walter and Tricia J. Duthiers
(substituted as counsel of record), for
Appellee Bank of America, N.A.

No appearance for remaining Appellees.


PER CURIAM.
           Affirmed.




LaROSE, C.J., and KHOUZAM and SMITH, JJ., Concur.




                                    -2-